COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Houston Progressive Radiology Associates, PLLC, Rodolfo L. Garcia
                         and Brandon C. Stroh v. Stephen B. Lee, M.D.. P.A. a Texas
                         Professional Association , Dean Paul Chauvin, Jr., M.D., P.A., a Texas
                         Professional Association, and Michael Nguyen, M.D.

Appellate case number:   01-14-00467-CV

Trial court case number: 2014-12279

Trial court:             80th District Court of Harris County

        On June 30, 2014, counsel for appellant Houston Progressive Radiology Associates,
PLLC filed an Unopposed Motion to Substitute Counsel. A motion to substitute counsel must be
delivered to Houston Progressive Radiology Associates, PLLC “in person or mailed—both by
certified and by first-class mail” in order to comply with Texas Rule of Appellate Procedure
6.5(b), (d). The motion does not indicate that it was delivered to Houston Progressive Radiology
Associates, PLLC in person or by mail. The motion is DENIED, without prejudice to refiling.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: July 22, 2014